 

 

Exhibit 10.15

 

[g2018030921271978351555.jpg]

 

December 8, 2017

 

Douglas Hunt

 

Via E-Mail

 

Re: EMPLOYMENT OFFER LETTER

 

Dear Douglas:

Puma Biotechnology, Inc., a Delaware corporation (the "Company") is pleased to
offer you the Full Time, Exempt position of Senior Vice President, Regulatory
Affairs of the Company, with terms as noted below. Please confirm your
acceptance of this offer by signing and returning a copy of this letter on or
before December 11, 2017:

 

1.EFFECTIVE DATE, POSITION, DUTIES AND RESPONSIBILITIES. The terms will become
effective on the date you start your employment (the "Effective Date"), which
shall be no later than January 2, 2018. As of the Effective Date, the Company
will employ you as its Senior Vice President, Regulatory Affairs. In such
capacity, you will have such duties and responsibilities as are normally
associated with such position. Your duties may be changed from time to time by
the Company in its discretion. You will report to the Chief Executive Officer or
such other individual as the Company may designate, and will work at the
Company's offices located in Los Angeles, California, or such other location as
the Company may designate, except for travel to other locations as may be
necessary to fulfill your responsibilities. Although your initial title and
duties are described above, the Company may assign you additional or different
duties and/or titles from time-to-time.

 

2.BASE COMPENSATION. During your employment with the Company, the Company will
pay you a base salary of $330,750 per year (the "Base Salary"), less payroll
deductions and all required withholdings, payable in installments in accordance
with the Company's normal payroll practices (but in no event less often than
monthly) and prorated for any partial pay period of employment. Your Base Salary
may be subject to adjustment pursuant to the Company's policies as in effect
from time to time.

 

3.ANNUAL BONUS. In addition to the Base Salary set forth above, you will be
eligible to receive an annual discretionary cash bonus (pro-rated for any
partial year of service), based on the attainment of performance metrics and/or
individual performance objectives, in each case, established and evaluated by
the Company in its sole discretion (the "Annual Bonus"). Your target Annual
Bonus shall be 30% of your Base Salary, but the actual amount of your Annual
Bonus may be more or less (and may equal zero), depending on the attainment of
applicable performance criteria. Payment of any Annual Bonus(es), to the extent
any Annual Bonus(es) become payable, will be contingent upon your continued
employment through the applicable payment date.

1

--------------------------------------------------------------------------------

 

 

4.STOCK OPTION. In connection with entering into this offer letter, following
the commencement of your employment with the Company and provided that you are
employed by the Company on the date of grant, the Company will grant you an
option to purchase 90,000 shares of the Company's common stock (the "Stock
Option") at a per share exercise price equal to the Fair Market Value of a share
of the Company's common stock on the date of grant as part of the Employment
Inducement Pool. Subject to your continued employment with the Company through
the applicable vesting date, l/3rd of the shares underlying the Stock Option
will vest on the first anniversary of the Effective Date and 1/36th of the
shares underlying the Stock Option will vest on each monthly anniversary of the
Effective Date thereafter. Subject to the foregoing, the terms and conditions of
the Stock Option will be set forth in a separate award agreement in such form as
is prescribed by the Company, to be entered into by the Company and you.

 

5.SIGNING BONUS. In connection with entering into this offer letter, you will be
paid a signing bonus to $40,000 (the "Signing Bonus") within twenty days after
the Effective Date. You and the Company acknowledge and agree that the Signing
Bonus will not be earned in whole unless and until you are continuously,
actively employed by the Company through the third anniversary of the Effective
Date. If your employment is terminated by the Company with Cause at any time
prior to or on the first anniversary of the Effective Date, or by you for any
reason prior to or on the first anniversary of the Effective Date, you will not
be entitled to retain any portion of the Signing Bonus and you will be obligated
to immediately repay to the Company the Signing Bonus, in full, on the date of
termination. In the event that your employment is terminated by the Company with
Cause or by you (a)after the first anniversary of the Effective Date but prior
to or on the second anniversary of the Effective Date, the Company will allow
you to retain 33% of the unearned bonus, and you hereby agree to repay to the
Company, on the date of termination, 67% of the bonus; or (b) after the second
anniversary of the Effective Date but prior to the third anniversary of the
Effective Date, the Company will allow you to retain 67% of the unearned bonus,
and you hereby agree to repay to the Company, on the date of termination, 33% of
the Signing Bonus. For purposes of this Section 5, Cause shall mean: (1) your
conviction or plea of nolo contender to a misdemeanor involving moral turpitude
or any felony, (2) your commission of any act of theft, embezzlement or
misappropriation of Company assets, (3) your material breach of any agreement
with the Company, (4) your failure to follow the reasonable and lawful written
direction of any superior, provided that you are given five days' notice and
opportunity to cure such failure, if curable, prior to termination, (5) your
willful failure to perform the essential duties of your position, or (6) your
commission of an act of unlawful discrimination, harassment or retaliation. This
does not alter the at-will nature of your employment.

 

2

--------------------------------------------------------------------------------

 

6.BENEFITS AND VACATION. You will be eligible to participate in all health,
welfare, savings and retirement plans, practices, policies and programs
maintained or sponsored by the Company from time to time for the benefit of its
similarly situated employees, subject to the terms and conditions thereof To the
extent that you properly elect to participate in the Company's applicable
medical, dental and/or prescription benefit plans, the Company will pay the
premiums for you and your dependents under such plans while you remain employed
by the Company, provided, however, that the Company shall have no obligation to
pay any such premiums if doing so would result in a violation of law and/or the
imposition of penalty or excise taxes on the Company. In addition, you will be
eligible for other standard benefits, such as sick leave, vacations and
holidays, in each case, to the extent available under, and in accordance with,
Company policy applicable generally to other similarly situated employees of the
Company. Notwithstanding the foregoing, nothing contained in this Section 6
shall, or shall be construed so as to, obligate the Company or its affiliates to
adopt, sponsor, maintain or continue any benefit plans or programs at any time.

 

7.CONFIDENTIAL AND PROPRIETARY INFORMATION. This offer of employment is
contingent upon your execution of the Proprietary Information and Inventions
Agreement, attached hereto as Exhibit A.

 

8.NON-SOLICITATION. You further agree that during the term of such employment
and for one (1) year after your employment is terminated, you will not directly
or indirectly solicit, induce, or encourage any employee, consultant, agent,
customer, vendor, or other parties doing business with the Company to terminate
their employment, agency, or other relationship with the Company or to render
services for or transfer their business from the Company and you will not
initiate discussion with any such person for any such purpose or authorize or
knowingly cooperate with the taking of any such actions by any other individual
or entity.

 

9.AT-WILL EMPLOYMENT; AMENDMENT. Your employment with the Company is "at-will,"
and either you or the Company may terminate your employment for any reason
whatsoever (or for no reason) upon written notice of such termination to the
other party. This at­ will employment relationship cannot be changed except in a
writing signed by you and an authorized representative of the Company. This
agreement may not be amended except by a signed writing executed by the parties
hereto.

 

10.COMPANY RULES AND REGULATIONS. As an employee of the Company, you agree to
abide by all Company rules, regulations and policies as set forth in the
Company's employee handbook or as otherwise promulgated.

 

11.WITHHOLDING. The Company may withhold from any amounts payable under this
offer letter such Federal, state, local or foreign taxes as shall be required to
be withheld pursuant to any applicable law or regulation.

 

3

--------------------------------------------------------------------------------

 

12.ENTIRE AGREEMENT. As of the Effective Date, this offer letter, together with
the Stock Option Agreement, Proprietary Information and Inventions Agreement and
Relocation Costs Repayment Agreement, comprises the final, complete and
exclusive agreement between you and the Company with respect to the subject
matter hereof and replaces and supersedes any and all other agreements, offers
or promises, whether oral or written, made to you by any representative of the
Company. You agree that any such agreement, offer or promise between you and any
representative of the Company is hereby terminated and will be of no further
force or effect, and you acknowledge and agree that upon your execution of this
offer letter, you will have no right or interest in or with respect to any such
agreement, offer or promise.

 

13.CHOICE OF LAW. This offer letter shall be interpreted and construed m
accordance with California law without regard to any conflicts of laws
principles.

 

14.PROOF OF RIGHT TO WORK. As required by law, this offer of employment is
subject to satisfactory proof of your right to work in the United States.

 

15.BACKGROUND CHECK. This offer of employment is expressly contingent upon your
completion of a pre-employment background check conducted by an outside service
bureau with results that are satisfactory to the Company in its sole discretion.
Refusal to submit to the background check will result in your disqualification
from further employment consideration. In addition, failure to successfully
complete the background will cause this offer of employment to be withdrawn, or
your employment to be terminated if you already have started work.

 

[SIGNATURE PAGE FOLLOWS]

 

 

4

--------------------------------------------------------------------------------

 

 

[g2018030921271990151556.jpg]

 

Please confirm your agreement to the foregoing by signing and dating this offer
letter in the space provided below for your signature and returning, as well as
the attached Relocation Costs Repayment Agreement and returning both documents
to the Company's Human Resources Department. Please retain one fully-executed
copy for your files.

 

Sincerely,

 

Puma Biotechnology, Inc. a Delaware corporation

 

By: /s/ Alan Auerbach

Name: Alan H. Auerbach

Title: President and Chief Executive Officer

 

Accepted and Agreed,

 

this 8th day of December , 2017

 

 

By: /s/ Douglas Hunt

Name: Douglas Hunt

 

 